905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.L. Lea NABKEY, Plaintiff-Appellant,v.61ST DISTRICT COURT;  Legal Aid Society of Western Michigan;Mark Gleason;  Ben Rosa;  Cal Fein;  GeorgeBolhouse;  Joanne Stearns;  Peter Douse,Defendants-Appellees.
No. 90-1151.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed on December 22, 1989, from the November 22, 1989, order denying a motion to set aside a November 7, 1989, order.  The November 7, 1989, order was filed November 8, 1989, and denied reconsideration of all the court's prior rulings, none of which terminated the litigation.


3
In the absence of a final order, this court generally lacks jurisdiction to consider an appeal.   In re King World Prods., Inc., 898 F.2d 56, 58 (6th Cir.1990) (order);  Ford Motor Co. v. Transport Indem. Co., 795 F.2d 538, 543 (6th Cir.1986).  An order is final if it ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.   Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978);  United States v. Michigan, 901 F.2d 503, No. 88-1869, slip op. at 4 (6th Cir.  April 20, 1990).  Furthermore, no 28 U.S.C. Sec. 1292(b) or Fed.R.Civ.P. 54(b) certification, which would allow us to hear an interlocutory appeal, was made by the district court in this case.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.